Title: From Thomas Jefferson to George Hammond, 30 March 1792
From: Jefferson, Thomas
To: Hammond, George


          
            Sir
            Philadelphia Mar. 30. 1792.
          
          A constant course of business has as yet put it out of my power to prepare an answer to your letter of the 5th. instant. In the mean time I have been taking measures to procure copies of the several acts therein complained of, that I might save you the trouble of producing proofs of them. My endeavors have failed in the instances below cited, of which therefore I am constrained to ask you to furnish the documents. I have prefixed to them your own marks of reference, that you may the more easily find them. I beg you to be assured that I would not have given you the trouble to produce any proofs which I could have obtained  my self; and hope it will be considered as an evidence of this, that the list subjoined is only of 13. out of 94. numbers which your Appendix specifies. Of all the rest I either have, or expect copies in consequence of the measures I have taken. I have the honor to be with the most perfect esteem & respect, Sir, your most obedt. & most humble servt.,
          
            Th: Jefferson
          
          
            
              
                A.
                4. Act of Rho. isld. to confiscate and sequester estates and banish persons of certain descriptions. Passed Oct. 1775. Feb. Mar. May. June. July. Aug. Oct. 1775. Feb. May. June. Oct. 1783.
              
              
                C.
                11. Act of Rho. isld.
                to send out of the state N. Spink and John Underwood &c.
              
              
                
                12.
                do. to send Wm. Young theretofore banished out of the State &c.
              
              
                
                13.
                do. allowing Wm. Brenton to visit his family &c.
              
              
                
                14.
                do. to banish S. Knowles &c.
              
              
                D.
                15. Old Act of Maryland.
              
              
                
                16. Act of Rhode isld. of May 1786.
              
              
                E.
                1. 2. 3. 4. 8. 9. The cases of Neale exrs. Osborne v. Mifflin’s exrs. Hoare v. Allen. Stewardson v. Dorsey. Rutgers v. Wadington. John Smith Hatfeild. The records of these cannot be dispensed with.
              
            
          
        